Citation Nr: 0217091	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  01-06 210	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for disability of the 
back, neck and shoulders, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active duty service from July 1940 to June 
1945 and August 1950 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, among other things, denied service connection 
for bilateral hearing loss, tinnitus, and disabilities of 
the back, neck, and shoulders.  A notice of disagreement was 
received in March 2000, a statement of the case was issued 
in June 2001, and a substantive appeal was received in July 
2001.  The veteran testified at an the RO hearing in May 
2000.  The veteran and his wife subsequently testified at a 
Board hearing at the RO in August 2002.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is related to his 
active duty service.

2.  The veteran's tinnitus is related to his active duty 
service. 

3.  Disability of the back, to include arthritis, was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is disability of the back, to 
include arthritis, otherwise related the such service. 

4.  Disability of the neck, to include arthritis of the 
cervical spine, was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
disability of the neck, to include arthritis, otherwise 
related the such service.

5.  Disability of the shoulders, to include arthritis, was 
not manifested during the veteran's active duty service or 
for many years thereafter, nor is disability of the 
shoulders, to include arthritis, otherwise related the such 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 and Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2002).

2.  Tinnitus was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 and 
Supp. 2002); 38 C.F.R. § 3.102, 3.303 (2002).

3.  Disability of the back was not incurred in or aggravated 
by the veteran's active duty service, nor may arthritis of 
the back be presumed to have been incurred in or aggravated 
by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 1991 and Supp. 2002); 38 C.F.R. § 3.102, 
3.303, 3.307, 3.309 (2002).

4.  Disability of the neck was not incurred in or aggravated 
by the veteran's active duty service, nor may arthritis of 
the cervical spine be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 1991 and Supp. 2002); 38 C.F.R. 
§ 3.102, 3.303, 3.307, 3.309 (2002).

5.  Disability of the shoulders was not incurred in or 
aggravated by the veteran's active duty service, nor may 
arthritis of the shoulders be presumed to have been incurred 
in or aggravated by such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107 (West 1991 and Supp. 2002); 
38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant 
who files a substantially complete application for VA 
benefits, or who attempts to reopen a previously denied 
claim.

Where laws or regulations change after a claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to 
the appellant will apply unless Congress provided otherwise 
or has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and 
implementing regulations as they pertain to the issues on 
appeal.  These issues have been addressed in the rating 
decision and statement of the case, and supplemental 
statement of the case.  In these documents, the veteran has 
been furnished notice of the applicable laws and regulations 
regarding service connection for bilateral hearing loss, 
tinnitus, arthritis of the back, arthritis of the neck, and 
arthritis of the shoulders.  The Board notes that, in the 
June 2001 statement of the case, the RO further informed the 
veteran of the types of evidence necessary and what evidence 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With regard to the assistance requirements of the new law, 
the Board observes that the veteran was afforded various VA 
examinations in March and April 1999, and the Board finds 
these examinations to be adequate as to the issues on 
appeal.  As the record shows that the veteran has been 
afforded VA examinations in connection with these claims, 
the requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been 
met.  The Board also notes that no additional pertinent 
evidence has been identified by the veteran.  Accordingly, 
the Board therefore finds that the record as it stands is 
adequate to allow for an equitable review of the issues 
addressed in this decision.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA and implementing 
regulations, remands would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

Service Connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Where a veteran served 90 days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system (sensorineural 
hearing loss) or arthritis becomes manifest to a degree of 
10 percent or more within one year from the date of 
separation from such service, it shall be considered to have 
been incurred in such service, even when there is no record 
of evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts shown in every 
case.  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Analysis

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The laws and regulations do not require in service 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would 
adversely affect the auditory system and 
post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For 
example, if the record shows (a) 
acoustic trauma due to significant noise 
exposure in service and audiometric test 
results reflecting an upward shift in 
tested thresholds in service, though 
still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, 
and (b) post-service audiometric testing 
produces findings meeting the 
requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether 
there is a medically sound basis to 
attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993).

The veteran's service medical records show that both 
whispered voice testing was reported as 15/15 bilaterally on 
all examinations of hearing acuity given between June 1945 
and February 1961.  February 1959 and February 1961 Reports 
of Medical History do reflect that the veteran reported that 
he had had ear trouble.

An audiogram in April 1963 resulted in the following 
(originally in ASA units and properly converted to ISO or 
ANSI units):

HERTZ

500 1000 2000 4000 RIGHT 15, 15, 15 and 25 LEFT 5, 0, 0, and 
10.

An audiogram in March 1965 resulted in the following 
(originally in ASA units and properly converted to ISO or 
ANSI units):

HERTZ

500 1000 2000 4000 RIGHT 15, 20, 15 and 30 LEFT 20, 15, 20, 
and 25.

An audiogram in January 1966 resulted in the following 
(originally in ASA units and properly converted to ISO or 
ANSI units):

HERTZ

500 1000 2000 4000 RIGHT 15, 20, 10 and 40 LEFT 10, 5, 5 and 
25.

On VA audiological examination in March 1999, the veteran's 
auditory thresholds at 500, 1,000, 2,000, 3000 and 4,000 
Hertz were 25, 40, 65, 80 and 80, respectively, in the right 
ear.  His auditory thresholds at 500, 1,000, 2,000, 3,000, 
and 4000 Hertz were 20, 20, 50, 55 and 55, respectively, in 
the left ear.  Speech discrimination was 88 percent correct 
in the right ear and 90 percent correct in the left ear.  
The veteran was diagnosed as having bilateral mild to severe 
sensorineural hearing loss which was worse in the right ear.

An April 1999 VA ear disease examination report shows that a 
VA physician found that the veteran's asymmetric 
sensorineural hearing loss was likely the result of age and 
severe noise exposure during his military service.

After carefully reviewing the evidence of record, the Board 
concludes that service connection is warranted for the 
veteran's bilateral hearing loss.  It is clear from the 
March 1999 VA audiological examination that the veteran 
currently has a bilateral hearing disability as defined 
38 C.F.R. § 3.385.  While the Board is aware that the 
service medical records do not affirmatively establish the 
veteran incurred a bilateral hearing loss during his 
military service, the Board believes that a comparison of 
the April 1963 and March 1965 audiological test results does 
show a decrease in hearing acuity during service even if VA 
criteria for hearing loss were not met at that time.  The 
Board's reading of the Hensley case is that such a decrease 
in hearing acuity during service may, if other requirements 
are met, allow for service connection for hearing loss.  
Moreover, there is other competent medical evidence of 
record which suggests that the bilateral hearing loss is 
related to the veteran's military service. The April 1999 
ear disease examination report then shows that a VA 
physician specifically found that the veteran's bilateral 
hearing loss was, in part, the result of in-service noise 
exposure.  In a May 2000 letter, an E. Schoonover, M.D., 
then reported that the veteran's hearing loss was most 
likely related to noise exposure that he suffered during his 
time of service.  It appears that there is at least an 
approximate balance of positive and negative evidence 
regarding the merits of this issue.  With reasonable doubt 
resolved in favor of the veteran, service connection is 
warranted for his bilateral hearing loss.  38 U.S.C.A. 
§ 5107(b).

Tinnitus

As noted above, service connection has been established for 
the veteran's bilateral hearing loss.  While the veteran did 
not apparently manifest or complain of tinnitus while on 
active duty, the April 1999 ear disease examination report 
shows that a VA physician specifically found that the 
veteran's bilateral hearing loss likely accounted for his 
tinnitus.  In the May 2000 letter, Dr. Schoonover then 
related the veteran's tinnitus to noise exposure that he 
suffered during his time of service.  Thus, it appears that 
medical professionals have suggested a either a link between 
the veteran's tinnitus and noise exposure during service, or 
a link between his tinnitus and his hearing loss (which, as 
explained above, the Board has found to the related to 
service).  With reasonable doubt resolved in favor of the 
veteran, service connection for tinnitus is also 
appropriate.  38 U.S.C.A. § 5107(b). 

Disability Of The Back

However, after reviewing the totality of the evidence, the 
Board is unable to find a basis for relating current back 
disability, including arthritis, to the veteran's service.  
His service medical records show that he was seen with a 
complaint of pain in the lower back area in September 1944.  
At that time it was noted that he had had back pain for the 
previous six weeks.  No diagnosis was rendered.  Subsequent 
examinations in June 1945, August 1950,m March 1952, 
February 1959, February 1961, April 1965 and January 1966 
consistently showed the spine to be clinically evaluated as 
normal.  In history furnished by the veteran in connection 
with several of these examinations, the veteran denied any 
painful joints.  The Board notes here that in July 1951 the 
veteran was seen with a complaint of a backache.  However, 
the impression was pyrexia of an unknown origin, probably 
malaria.  As just noted, physical examinations during the 
veteran's service did not reveal and back disorder or 
arthritis. 

Post-service evidence appears to show that the first 
documentation of arthritis of the veteran's back was made in 
March 1999, many years after service and well-beyond the one 
year presumptive period for arthritis.  

The Board observes here that in a May 2000 letter, Dr. 
Schoonover reported that the veteran had had chronic back 
pain for many years.  Dr. Schoonover also reported that the 
veteran had injured his back many years earlier.  Dr. 
Schoonover then reported that many of the veteran's medical 
problems were grounded during his time of service.  However, 
it appears that this physician's comments were based in 
large part on history provided by the veteran.  Again, 
trained military medical personnel were consistently of the 
opinion, after actually examining the veteran, that his 
spine was clinically normal during service.  The 
preponderance of the evidence is against a finding that his 
current back disability, to include arthritis, is related to 
his active duty service. 

Arthritis Of The Neck And Shoulders

Likewise, after reviewing the record, the Board finds that 
the clear preponderance of the evidence is against the 
veteran's claims for entitlement to service connection for 
arthritis of the neck and arthritis of the shoulders.  
Service medical records are negative for any complaints or 
clinical findings associated with the neck or shoulders.  
Significantly, periodic examinations during the veteran's 
service showed his spine, neck and upper extremities to be 
clinically normal.  The veteran's January 1966 service 
separation medical examination shows that clinical 
evaluations of his spine, neck and extremities revealed 
normal findings. 

Post-service evidence does not appear to document any 
problems with the veteran's neck and shoulders until many 
years after his discharge from service.  VA outpatient 
treatment records show that March 1990 X-ray studies 
revealed that he had degenerative joint disease of the 
cervical spine.  In November 1992, he was seen with 
complaints of an ache in his left arm.  He was assessed as 
having degenerative joint disease.  May 1995 X-ray studies 
revealed that he had degenerative joint disease of the right 
shoulder.  However, the evidence simply does not suggest 
that disability of the neck, cervical spine, or shoulders 
was manifested during service or that arthritis was 
manifested within one year of discharge from service.  

The Board is aware that, in the May 2000 letter, Dr. 
Schoonover reported that many of the veteran's medical 
problems were grounded during his time of service.  However, 
the Board emphasizes that Dr. Schoonover did not discuss the 
veteran's arthritis of the neck and shoulders in this 
letter.  Therefore, it does not appear that Dr. Schoonover 
was referring to the veteran's arthritis of the neck and 
shoulders when the opinion about the veteran's medical 
problems was rendered.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence shows that the veteran's 
current arthritis of the cervical spine and shoulders was 
first manifested many years after his military service and 
is otherwise unrelated to such service.  Consequently, the 
veteran's claims for entitlement to service connection for 
disability of the cervical spine (to include the neck) and 
arthritis of the shoulders must be denied.

The Board has considered the veteran's contentions regarding 
the etiology of his arthritis of the neck and shoulders.  
However, as a layman, he is not qualified or competent to 
render opinions as to a medical diagnoses, etiology or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has also considered the doctrine of reasonable 
doubt with regard to these issues.  However, the record does 
not provide an approximate balance of negative and positive 
evidence on the merits which would otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is warranted.  
Service connection for tinnitus is warranted.  To this 
extent, the appeal is granted. 

Service connection for disability of the back, to include 
arthritis, is not warranted.  Service connection for 
disability of the neck, to include arthritis of the cervical 
spine, is not warranted.  Service connection for disability 
of the shoulders, to include arthritis, is not warranted.  
To this extent, the appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

